DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:
Regarding claim 15, the claim refers to “each”, but it is unclear to which components “each” is referring to.
Regarding claim 17, the claim is dependent upon claim 15, but claim 17 refers to components in claim 16 (signal and selection lines). Therefore, it is assumed the claim is intending to depend upon 16.
The claims will be examined as best can be understood.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok et al. (US 2010/0207851 A1).
Regarding claim 1, Cok teaches a mounting substrate, comprising:
a wiring substrate (10);
a plurality of light-emitting elements arranged in a matrix on the wiring substrate (15); and
a plurality of drive ICs that are arranged in a matrix on the wiring substrate, and control light emission of the light-emitting elements (20), wherein
the light-emitting elements and the drive ICs are mounted on a same surface (Fig. 1A),
the wiring substrate includes a plurality of first wiring lines on the surface where the light-emitting elements and the drive ICs are mounted (12), the first wiring lines electrically coupling the light-emitting elements to the drive ICs [0034, 0035],
the wiring substrate includes a plurality of second wiring lines (16),
each of the drive ICs controls light emission luminance of at least one of the light-emitting elements [0037], and
each of the drive ICs controls starting light emission and ending light emission of the at least one of the light-emitting elements, based on a signal inputted via the second wiring lines [0037].
Regarding claim 2, Cok teaches wherein each of the drive ICs is configured to compare the signal with a waveform and to start light emission of the at least one of the light-emitting elements when the signal exceeds the waveform [0056].
Regarding claim 3, Cok teaches wherein the waveform is a sawtooth waveform (on/off signal – [0056]).
Regarding claim 4, Cok teaches wherein the signal includes a red signal, a green signal and a blue signal and wherein each of the drive ICs is configured to control red emission, green emission and blue emission of the at least one of the light-emitting elements [0034].
Regarding claim 5, Cok teaches wherein each of the drive ICs is configured to control more than one of the plurality of light-emitting elements [0033].
Regarding claim 6, Cok teaches wherein the wiring substrate includes a resin layer that covers a surface including the light-emitting elements and the drive ICs [0065].
Regarding claims 7-12, these claims are analogous to the claims above and are therefore also taught by Cok.
Regarding claim 13, Cok teaches wherein one of the drive ICs is provided for each of the light-emitting elements or is provided for a plurality of the light-emitting elements [0035].
Regarding claim 14, Cok teaches wherein one of the drive ICs is provided for the light-emitting elements in a 2x2 array of light emitting elements (Fig. 12).
Regarding claim 15, Cok teaches further comprising: a build-up substrate (dark shaded region, Fig. 1B); a core substrate (14+20); a build-up layer is formed in contact with a top surface and a rear surface of the core substrate, each (it is unclear what “each” is referring to here) including one or more layers, which are electrically connected through a via (50); wherein the signal is inputted from an opposite side terminal of the build-up substrate to a side on which the light-emitting elements are mounted (Fig. 1B, [0045]).
Regarding claim 16, Cok teaches wherein the wiring substrate includes: a plurality of selection lines formed in a layer lower than the first wiring lines, and extending in a row direction (42A, 42C), a plurality of signal lines formed in a layer lower than the first wiring lines, and extending in a column direction (42B), and one or a plurality of second wiring lines formed in the same layer as the first wiring lines or in a layer lower than the first wiring lines [0050], and electrically coupled to each of the selection lines, wherein the drive ICs start to sample the signal of signal lines based on the signals of the selection lines and control the emission of the light-emitting elements by the sampling signal [0054].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Odake et al. (US 2002/0053881 A1).
Regarding claim 17, Cok lacks the soldering.
Odake teaches wherein the drive ICs are bonded to the signal lines and the selection lines by soldering [0072].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use soldering as the connection method because it allows the device to be mass produced using existing infrastructure and technology.
Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive.
Applicant argues that Cok does not teach that the light emitting elements and the drive ICs are mounted on a same surface. However, this argument is not found to be persuasive. As seen in Fig. 1A of Cok, all of the components above substrate 10 are directly mounted on the upper surface of substrate 10. Therefore, elements 15 and 20, though not coplanar or directly contacting the surface of 10, are still indirectly mounted on the same surface. Therefore, the arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876